 In the Matter of THE WESTERN FOUNDRY COMPANY(HOLLAND,MICHIGAN)andINTERNATIONAL UNION,UNITED AUTOMOBILE, AIR-CRAFT&AGRICULTURAL IMPLEMENTWORKERS OF AMERICA,C. I. O.Case No. R-3813.-Decided June 1, 194Jurisdiction:iron castings manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fused to accord petitioner recognition until certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees at the Company's Holland, Michigan, plant, excluding executivesand superintendents, foremen and assistant foremen, office and factory clericalemployees, shipping clerk, and watchmen ; stipulation as to.119 'r.George Kamenow,of Detroit, Mich.,Mr. Frank J. Biener,ofHolland, Mich., andMr. Frank O'. O'Neil,of Chicago, Ill., for theCompany.Mr. Leonard WoodcockandMr. Clarence Dodds,ofMuskegon,Mich., for the Union.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, C. I. 0.,herein called'the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of The WesternFoundry Company, Chicago, Illinois, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before Woodrow J. Sandler, Trial Examiner.Said hearing was held at Holland, Michigan, on May 11, 1942.TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.- The Trial Exam-iner's rulings, made at the hearing, are free from prejudicial error andare hereby affirmed.Upon the entire record in the case, the Board makes the following :41N L R B,No 116594 THE WESTERN FOUNDRY COMPANYFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY595The Western Foundry Company, an Illinois corporation, has itsprincipal office at Chicago, Illinois. It operates plants at Holland,Michigan, and at Morris and Chicago, Illinois, where it is engagedin the manufacture and sale of iron castings.Only the Holland plantis involved in this proceeding.During the period from July 15, 1941,to April 30, 1942, the Company purchased for use at this plant rawmaterials and merchandise consisting principally of pig iron and coke,valued at approximately $45,000, of which 90 percent was deliveredfrom points outside the State of Michigan.During the same period,the Company sold products manufactured by its Holland plant valuedat approximately $90,000, of which approximately 60 percent wasshipped to points outside the State of Michigan.The Company admits that in its operations at its Holland plant itis engaged in commerce within the meaning of the National LaborRelations Act.-II., THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, C. I. 0., is alabor organization, ad-mitting to membership employees of,the Company.-III.THE QUESTIONCONCERNINGREPRESENTATIONThe parties stipulated that a question of representationaffectingcommerce had arisen in that the Union requested the Company to recog-nize it asthe sole bargaining agent of the Company's Holland plantemployees, and that the latter refused such recognition unless and until,the Union had been certified by the Board.The Trial Examiner's statement, concerning his comparison of au-thorization cards submitted by the Union with the Company's pay roll,ofApril 25, 1942, indicates that the Union represents a substantial-number of employees in the unit hereinafter found appropriate.'*We find that a question affecting commerce-has arisen' concerning,the representation of employees of the Company, within- the meaningof Section 9 (c) and Section 2 (6) and (7) -of the Act.-IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties,' that all pro-duction and maintenance employees of -the ,Company at its Holland1The Trial Examiner stated that the Union had submitted 28 authorization cards ; that^25 bore apparently genuine, original signatures; and' that 14 of these are the names ofpersons whose names are on the Company's pay roll for April 25,1942,which containednames of 26 persons within the appropriate unit 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant, excluding executives and superintendents, foremen and assist-ant foremen,2 office and factory clerical employees, shipping clerk, aiidwatchmen, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by means of an election by secret ballot.The union requeststhat eligibility to vote be determined by the pay-roll period immedi-ately preceding the date of the hearing.We shall, however, adhereto our usual practice, and shall direct that those eligible to vote shallbe the employees in the appropriate unit who were employed during the,pay-roll period immediately preceding the date of our Direction ofElection, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board, by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with the WesternFoundry Company, Chicago, Illinois, at its plant in Holland, Michi-gan, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Directionof Election, under the direction and supervision of the Regional Direc-tor for the Seventh Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all employees of the Companyin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring such pay-roll' period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause, to, determine whether or not theydesire to be represented by International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, C. I. 0., forthe purposes of collective bargaining.'The parties further stipulated that the carpenter,who is foreman of maintenance,and the core-room foreman are included in the designation "foremen and assistant fore-men," and are excluded from the unit accordingly.